                 Case 3:20-cv-00133-JCH Document 117-4 Filed 06/25/20 Page 1 of 1


Colleen Davis

Subject:             FW: Madej




From: Pat Noonan
Sent: Thursday, June 18, 2020 5:59 PM
To: 'Jakub Madej' <j.madej@lawsheet.com>; 'jakub.madej@yale.edu' <jakub.madej@yale.edu>
Subject: Madej

Hi Jakub,
I’ve read your Motion for Contempt regarding the camcorder videos. We did not file any objections, because we did not
wish to file any objections. Instead we fully complied with your request in two ways, first by mailing a disk containing the
camcorder images to you earlier this week, prior to your motion being filed today. When you stated you preferred to get
the evidence electronically, we converted the disk into an electronic form, found a secure method of sending it and then
emailed it to the two email addresses you instructed me to use. You received the electronic version earlier this
afternoon. In light of the foregoing, will you be withdrawing your motion? If not, can you explain why not? Please also
confirm that you understand that the camcorder evidence is confidential and may not be shared with anyone, pursuant
to Judge Hall’s standing order. Thanks in advance for your cooperation.
Pat

Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)




                                                             1
